DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in withdrawing the previous prior art rejection.  Examiner has made further new 112 rejections based on the amendments made by Applicant.
On pages 5-6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues against the previous objection to the Drawings.  Specifically, Applicant argues that Figures 13 & 14 are supported by the original disclosure and should be entered.  Applicant argues that Figures 1 & 6-11 which were originally filed provide enough support for Figures 13 & 14.  Applicant argues that Figure 13 is a view of a lower portion of the same demonstration model viewed from an angle.  Applicant also argues that this view is shown in Figure 1, Figure 8 and Figure 9, as well as image 43 of the provisional application.  Applicant points to various elements depicted in these originally filed Drawings which were already shown and are now depicted in Figures 13 & 14.   Applicant concludes that because Figures 13 & 14 show the same embodiment and the same structures as in originally filed Figures 1, 2 & 5 and more, that no new matter has been introduced as there was no departure from the original disclosure.   Applicant further describes the new matter rule as it pertains to continuation applications.
In response, the Examiner notes that while the elements depicted in Figures 13 & 14 already exist in the originally filed Drawings and in the instant Specification, these figures are still new figures that were filed after the original filing date and original submission of Drawings.  The Examiner finds unpersuasive Applicant’s rationale that having these new additional Drawings is acceptable because they depict the same embodiment and elements for the following reasons.  First, following Applicant’s logic to its natural conclusion, Applicant would be free to file unlimited additional figures after the original filing date if these figures contained the same element numbers and pertained to the same embodiment described in the originally filed Specification and Drawings.  Second, the relationships depicted in Figures 13 & 14 were not necessarily clear or legible in the originally filed Drawings because they present new angles or locations of the same embodiment, hence introducing new matter in terms of the positioning of different elements to each other.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 6-7, Applicant then argues against the previous objection to newly filed Figures 1, 9 & 11.  Applicant points to various examples from the instant Specification and other originally filed figures that the added elements provided in Figures 1, 9 & 11 do not introduce new matter since the added elements and their relationship with other existing elements were already clearly supported in the Specification and other figures.  The Examiner finds Applicant’s arguments persuasive for Figures 1 & 9, and has withdrawn the objections to Figures 1 & 9 as a result.  However, the Examiner maintains the objection to Figure 11 because it is not necessarily clear that the valve supposed to be indicated as element 23 is actually in that location in relation to the other valves depicted in Figure 11 based on the other examples provided in Figures 1, 2, 6-8, 9 & 10.  The Examiner maintains an objection to Figure 11 as a result.
On pages 7-8, Applicant argues against the previous objections to the Specification.  Applicant argues against Examiner’s comment that image 43 (and images 41 & 42) from the provisional application do not provide enough support for a person having ordinary skill in the art to identify specific components.   Applicant argues that incorporating the contents of the provisional application including image 43 does not constitute new matter because the original Specification incorporates the entire contents of the provisional application.  The Examiner notes here that the portion objected to in the Specification “including image 43 from the provisional application which is a partial view of a right side angle view of the lower portion of FIG. 14” does not focus on image 43, but rather on Figure 14.  The Examiner finds that image 43 is supported from the provisional application but that the contents of image 43 are not clear enough to provide any further support to other recited elements in the Specification.   The Examiner notes that including Figure 14 in the Specification is what constitutes new matter, not image 43.  The Examiner finds that descriptions of Figures 13 & 14 in the Specification constitute new matter because Figures 13 & 14 are themselves new matter as indicated in the Drawings section.  The Examiner maintains the objection to Figure 12 for “FIG 12 An embodiment illustrating the best mode” because this excerpt was added in the Specification filed 12/21/2019, not the original Specification filed 07/19/2019, so it is considered new matter for stating “best mode”.  Examiner does not see where this excerpt regarding Figure 12 was amended as stated by Applicant in the current submission of claims/remarks.
On pages 8-10, Applicant summarizes the amendments made to the current set of claims, made in response to the previous 112(b) rejections made.  Applicant goes step-by-step through each amendment made, and the Examiner accepts almost every amendment made to the claims to clarify the currently claimed invention.   For example, on page 9, Applicant argues that the “means plus function clauses” for limitations in Claim 1 on line 30, “means for conducting air between said filter assembly and said upper tank”, on line 35, “means for interconnecting the valves (7), (16), (19) and (14)”, and on line 46, “means for filling said elevated anti-static pressure tank”, should be explicitly linked to the elements connecting the various recited components as depicted in Figures 3 & 12.  However, the Examiner notes that “means for” language was not previously used in the previous set of claims, nor in the instant Specification.  By introducing “means for” language, it requires interpretation under 112(f) and must have examples provided in the instant Specification for what said “means” can be interpreted.  Here, the Examiner finds that no examples are provided in the instant Specification for each “means” limitation.  The Examiner acknowledges that the lines connecting the various elements in Figures 3 & 12 provide the structural relationship therein, but that using “means for” language is broader than what is actually supported in the Specification/Drawings.  The Examiner notes that 112(f) requires examples to be given in the written description, so these amendments trigger 112(a) and 112(b) rejections as further provided below.  The Examiner suggests using something like “lines” instead of “means for” language to reflect the support that is shown in Figures 3 & 12 instead.  The Examiner accepts the remaining amendments made by Applicant, and has withdrawn the previous 112(b) rejections and claim objections.  New 112(b) rejections and objections have been made upon further review of said amendments.  The Examiner finds sufficient structural relationships now recited between the claimed components.
On pages 10-14, Applicant argues against the previous prior art rejection, finding that the previous combination of references does not read upon the currently claimed invention of independent Claim 1.  Applicant summarizes the various limitations in Claim 1, and argues against primary reference Beggs, (US 2009/0294356), disclosing these limitations.  Specifically, Applicant argues that Beggs does not disclose limitations such as “a vacuum pressure line”, the “anti-static pressure conduit” that “converges with syphon influx conduit 32”, and where “the syphon inlet connector adapted to be positioned within the sediment at the borrow site”.   The Examiner notes that Beggs does not disclose these limitations, and that previous secondary references Kasparian et al., (“Kasparian”, US 2014/0263048), Korzeniowski, (US 8,246,818), Vette, (US 2017/0296946), and Martin et al., (“Martin”, US 4,892,658), do not disclose these limitations in combination with Beggs.  As a result, the Examiner has withdrawn the previous prior art rejection.
Drawings
The drawings are objected to because Figures 13 & 14 are newly submitted on December 21, 2019 after the application was originally filed on July 19, 2019.  The Examiner finds these figures to be new matter since they were not originally filed with the previous set of Drawings on July 19, 2019.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to
for new Figure 11, element 23 is listed, but this element number does not appear to be listed as part of originally filed Figure 11.  The Examiner notes that it is still not necessarily clear that this element must be labelled 23 based on other figures as argued by Applicant.
Specification
The disclosure is objected to because of the following informalities: the addition/amendments in the Specification on December 21, 2019 including:
On page 1, paragraph 1, “including image 43 from the provisional application which is a partial view of a right side angle view of the lower portion of FIG. 14”
On the bottom of page 3 through the top of page 4, “Enlarged view of center portion of FIG. 14”, “Enlarged view of upper portion of FIG. 14”, “Enlarged view of upper portion of FIG. 1”, “FIG 12 An embodiment illustrating the best mode”, “FIG. 13 Enlarged view of lower portion of FIG. 14”, “FIG. 14 Right-Front angle view of apparatus”
are not supported in the originally filed Specification and Drawings.  The Examiner objects to these amendments as new matter.  The Examiner notes that Applicant is using image 43 from the provisional application as support for the amendments, but the Examiner takes the position that image 43 does not provide enough clarity to detail the various components that Applicant states is part of new Figure 14, so the Examiner considers Figures 13 & 14 as well as the various amendments listed above to be new matter.  The Examiner suggests removing these amendments and reverting the description of Figure 9, 10, and 11 back to the original description.  Furthermore, the Examiner notes that the added description of Figure 12 is necessary since Figure 12 was originally filed but not described in the original Specification.  However, the Examiner notes that the phrase “the best mode” is not originally supported in the originally filed Specification and Drawings, and suggests removing this particular phrase for correction.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “said upper tank” on line 10, on lines 11-12, on lines 12-13, on line 21, on line 30, on line 31, on line 32, on line 36 should be rewritten to better reflect the earlier recitation of this limitation in the claim “said elevated upper tank”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “said upper tank valve” on line 21 should be rewritten to better reflect the earlier recitation of this limitation in the claim “a center upper tank valve (23)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “an upper tank valve valve (14)” on line 29 is misspelled with one too many “valves”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the valve (14)” on line 29 should be rewritten to better reflect the earlier recitation of this limitation in the claim “an upper tank valve (14)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “said elevated anti-static tank” on line 44 should be rewritten to better reflect the earlier recitation of this limitation in the claim “said elevated anti-static pressure tank”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the borrow site” on lines 26, 32, 40, 44, 45 & 48 should be rewritten to better reflect the earlier recitation of this limitation in the claim “an aquatic environmental borrow site”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitations:
On line 30, “means for conducting air between said filter assembly and said upper tank”.
On line 35, “means for interconnecting the valves (7), (16), (19) and (14)”.
On line 46, “means for filling said elevated anti-static pressure tank”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claim are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the instant Specification for the added limitations to Claim 1 such as on line 30, “means for conducting air between said filter assembly and said upper tank”, on line 35, “means for interconnecting the valves (7), (16), (19) and (14)”, or on line 46, “means for filling said elevated anti-static pressure tank”.  No language mirroring these limitations is apparent in the instant Specification either, thus the Examiner considers the addition of these limitations to be new matter, and thus rejected under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “water” on line 11 of the claim.  It is not clear if this limitation is the same limitation as “water” as on line 9 of the claim, or if this is a different “water” limitation.  Examiner interprets it to be the same.
Claim 1 recites the limitation “sediment” on line 26 of the claim.  It is not clear if this limitation is the same limitation as “sediment” as on line 2 of the claim, or if this is a different “sediment” limitation.  Examiner interprets it to be the same.
Claim 1 recites the limitation “said filter” on line 36 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if this limitation is supposed to be the same as “said filter assembly” instead.
Claim limitations “means for conducting air between said filter assembly and said upper tank” on line 30 of Claim 1, “means for interconnecting the valves (7), (16), (19) and (14)” on line 35 of Claim 1,and  “means for filling said elevated anti-static pressure tank” on line 46 of Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no mention anywhere in the instant Specification of “means” for language further defining the type of elements to be used for the “means” claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection for the reasons discussed in the Response to Arguments section above, the Examiner conducted further searching and consideration in the relevant fields of endeavor.  The Examiner has found that no reasonable modification of previous primary reference Beggs would result in the claimed invention of independent Claim 1, based on the relevant prior art reviewed.   The closest prior art references include Beggs, Korzeniowski, Vette and Martin, but these references do not disclose as a whole, limitations such as “a vacuum pressure line”, the “anti-static pressure conduit” that “converges with syphon influx conduit 32”, and where “the syphon inlet connector adapted to be positioned within the sediment at the borrow site” in combination with the remainder of limitations as now claimed in Claim 1, and no reasonable modification was found to do so.  Thus, the Examiner indicates that Claims 1 & 2 contain allowable subject matter.  However, the Examiner notes that multiple outstanding issues remain with the application as a whole as explained above, regarding the Specification, Drawings, and with 112(a)/(b) rejections and objections in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779